Citation Nr: 1609334	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  12-04 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a skin disorder (claimed as a right foot infection and a fungal infection bilaterally) and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967, including combat service in Vietnam.  See Veteran's Form DD 214.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO in January 2015; a transcript of the hearing is associated with the claims file.

A review of the claims file reveals that evidence has been added since the February 2012 statement of the case.  The Veteran waived RO consideration of any additional evidence received by the Board in a March 2015 statement.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issue of entitlement to service connection for residuals of a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

FINDINGS OF FACT

1.  In a final January 1997 decision, the Board determined that new and material evidence had not been received in order to reopen the Veteran's claim of entitlement to service connection for a skin disorder.  

2.  Evidence received since the January 1997 Board decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection.


CONCLUSIONS OF LAW

1.  The January 1997 Board decision that determined that new and material evidence had not been received in order to reopen the Veteran's claim of entitlement to service connection for a skin disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for a skin disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for residuals of a skin disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran contends that his skin disorder had its onset in service and has been recurrent ever since.  In a September 2009 statement, he reports that his right foot became infected in Vietnam and that it continues to be resistant to antibiotics.  At his January 2015 hearing, he testified that he had a rash that covered his feet and ankles, about half-way to his knees in Vietnam.  See hearing transcript, page 8.  His claim of entitlement to service connection for such was initially denied in a November 1968 rating decision.  He did not appeal that decision, but later petitioned to reopen his claim.  A November 1993 rating decision found new and material evidence had not been received in order to reopen the Veteran's claim.  The decision was continued by the RO in a March 1995 Hearing Officer's decision.  After appeal, in a January 1997 decision, the Board found new and material evidence had not been received in order to reopen the Veteran's claim.  No further communication was received from the Veteran regarding his claim of entitlement to service connection for a skin disorder until September 2009, when VA received his application to reopen such claim.
  
The Board finds the January 1997 Board decision is final.  While the claims file does not contain a cover letter for the January 1997 Board decision, the decision is stamped January 24, 1997 and contains an appeals notice.  The Board notes that the Court has held that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  The Veteran does not contend, nor does the evidence show, that he did not receive the January 1997 Board decision with appeals notice.  Having reviewed the record evidence, the Board concludes that the January 1997 Board decision was provided to the Veteran as part of the regular duties in adjudicating VA disability compensation claims. 

Notwithstanding the decision by the RO in the February 2010 rating decision to reopen the claim for service connection for skin disorder, the Board is required to independently consider the question of whether new and material evidence has been received to reopen the Veteran's claim.  See 38 U.S.C.A. § 7104(b); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In the January 1997 decision, the Board found no new and material evidence regarding a nexus between the Veteran's current disorder and service.  Evidence received since the January 1997 Board decision includes testimony by the Veteran describing the similarity in appearance and symptomatology between his feet infections during service and since service, testimony by the Veteran describing his in-service foot condition as swollen, reddened, itching, and oozing, a March 2009 VA treatment note describing the Veteran's foot condition as swollen, reddened, itching, and oozing, a February 2010 VA diagnosis of chronic foot cellulitis, photographs of his recent feet infections, and materials regarding common medical foot problems for Vietnam Veterans which note that feet infections from service may linger for decades.

Given the Veteran's competent lay statements concerning the similarity in the appearance and symptomatology of his in-service and current foot conditions, which are presumed credible for the purpose of determining whether new and material evidence has been received, as well as recent diagnoses of chronic conditions and materials linking foot conditions to Vietnam service, the Board finds that new and material evidence has been received since the Board's January 1997 decision.  It is not redundant of evidence already in the record in January 1997, relates to the unestablished facts of whether the Veteran's skin disorder was incurred in service or is related to service, and raises a reasonable possibility of substantiating the claim.  Accordingly, the issue of entitlement to service connection for a skin disorder is reopened.  38 U.S.C.A. § 5108.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a skin disorder is reopened.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran claims entitlement to service connection for residuals of a skin disorder due to his military service, to include combat service in Vietnam.  The Veteran reports that the skin disorder started during service in Vietnam and that it has been recurrent ever since.  See January 2015 Board Hearing Tr., pp. 6-10.  

The Veteran has been diagnosed with chronic foot cellulitis, chronic dermatitis, pseudomonas aeruginosa, tinea pedis, and onychomycosis.  See, e.g., February 2010 and February 2011 VA Treatment Records; December 2009 VA Examination Report; March 2009 Private Treatment Record; October 2008 and November 2008 Private Hospital Records.

During the January 2015 Board hearing, the Veteran testified that he developed a rash on his feet approximately six months into his one year of combat service in Vietnam.  Tr., p. 6.  He was serving in Phu Vinh with rainy conditions, in rice paddies, jungles, and rivers.  Tr., p. 26.  The Veteran testified that there was no opportunity to dry your feet under those circumstances.  Tr., p. 26.  He testified that his feet were red and irritated, that they were shriveled up with sores, and that his skin was sloughing off in places.  Tr., pp. 26-27.  The rash started out as small sores and developed into gaping wounds.  Tr., p. 8.  The condition worsened over time.  Tr., p. 6.  The Veteran had gaping wounds with clear, dripping discharge.  Tr., p. 27.  The Veteran testified that he was treated in the field and in a military hospital in Saigon.  Tr., pp. 6-7.  He testified that he was treated in the hospital for 5-6 days.  Tr., p. 31.  He testified that he was placed on an IV for the fungus.  Tr., p. 7.  He testified that the fungus was on his feet and up his ankles and calf to the boot level, approximately halfway up to his knees.  Tr., p. 8.  The Veteran testified that the foot rash returned approximately one year after service, in October 1968.  Tr., p. 10.  At that time, there were small sores on his right foot, including between his toes, and ankle going up to his calf.  Tr., p. 34.  He testified that it looked similar to what he saw on his feet in Vietnam.  Tr., p. 35.  The Veteran also testified that his foot rash became severe in October and November 2008, during which time an infectious disease doctor told him he had jungle rot.  Tr., p. 12.  He also testified that the rash moves and itches, but generally affects his body below the waist.  Tr., p. 38. 

The Veteran's service treatment records document treatment for rashes on the face, chin, and behind the left ear during service.  See May 1966, August 1966, September 1966, and December 1966 STRs.  In addition, as a lay person, the Veteran is competent to report the appearance and symptomatology of the skin disorder that he developed on his feet during combat service in Vietnam.  He is also competent to report in-service treatment.  While the service treatment records do not document a rash on the Veteran's feet, his statements concerning the rash that developed during his time in combat with the enemy implicate 38 U.S.C.A. § 1154(b).  When a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service."  Id.  Section 1154(b)'s presumption may be rebutted only by clear and convincing evidence.  Id.  The Board therefore finds that the Veteran had an in-service rash on his feet as described in his hearing testimony.

As to nexus, the Veteran underwent VA examination in December 2009.  The VA examiner diagnosed the Veteran with tinea pedis of the bilateral feet and with onychomycosis of the right first and second toenails and the left first toenail.  The VA examiner opined that the Veteran's tinea pedis with onychomycosis was less likely as not related to service because records did not show treatment during service or immediately thereafter.  However, an examination is deemed to be inadequate where the examiner relies on the absence of evidence of a disability in the service treatment records, and does not account for competent lay testimony as to the continuity of symptoms, to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  In this regard, the Veteran has testified that his foot symptoms began in service and have been recurring to the present time.  Although the examiner noted the Veteran's contentions, he relied upon the lack of treatment in service and immediately following service to form the basis of the opinion offered, and did not discuss the Veteran's statements regarding his recurrent symptoms after leaving service.  The Board therefore finds that the December 2009 VA examination is inadequate. 

Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition, the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As such, the Veteran should be scheduled for a new VA examination to determine the current nature and etiology of his skin disorder.  In offering any opinion, the examiner must consider the Veteran's lay statements regarding service incurrence and recurrence of symptoms since service, including his testimony before the undersigned in January 2015, and must account for those lay statements in any rationale provided.

Furthermore, a review of the claims file shows VA treatment records for searches performed for treatment records dated up to November 1993 and from November 2008 to August 2011.  Since the Veteran's claim is being remanded, the RO should ensure that any additional, relevant VA treatment records are obtained, to include any records from November 1993 to November 2008 and from August 2011 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

It also appears that there may be additional pertinent private treatment records.  The record contains a February 2015 letter and 2014 and 2015 appointment reminders reflecting treatment from Park Avenue Dermatology, but the medical records are not in the claims file.  During the January 2015 hearing, the Veteran also testified to continuing treatment from Dr. Knabb with Dopson Family Medical Center.  Tr., p. 18.  The claims file contains records from Dopson Family Medical Center dated up to September 2011.  The Veteran also noted treatment from First Coast Infectious Disease Consultants.  Therefore, the Veteran should be provided another opportunity to identify any additional records that are relevant to his claim, and to provide the necessary information and authorization in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for any private (non-VA) health care providers who may have additional records pertinent to the remanded claim, to include Park Avenue Dermatology, Dopson Family Medical Center, and First Coast Infectious Disease Consultants.  The letter should request that he complete a release for all identified records.  

2.  If the Veteran responds to the letter sent pursuant to paragraph 1, undertake reasonable efforts to obtain all relevant pertinent records identified by the Veteran, if not already associated with the claims file.

All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).

If the Veteran does not provide any necessary release, request that he obtain the records and provide them to VA. 

3.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.

4.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination with an appropriate physician to determine the nature and etiology of his skin disorder.  The examiner must review the claims file and discuss in the report the relevant contents of the claims file as well as relevant statements by the Veteran.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail. 

   A.  The examiner should identify any current diagnoses the Veteran has presented related to his skin disorder of the feet at any time during the appeal period (from September 2009 to the present).
   
   In doing so, the examiner should consider the Veteran's diagnoses of chronic cellulitis, chronic dermatitis, tinea pedis, onychomycosis, pseudomonas aeruginosa, and a chronic fungal infection.

   B.  For each diagnosed disorder of this nature, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's disorder first manifested in service OR is related to his military service, to include his service in Vietnam.
   
   In doing so, the examiner should accept as true the Veteran's description of the appearance and symptomatology of his foot condition in service.  The examiner should also consider testimony by the Veteran regarding the similarity in appearance and symptomatology between his feet infections during service and since service, testimony by the Veteran describing his in-service foot condition as swollen, reddened, itching, and oozing, a March 2009 VA treatment note describing the Veteran's foot condition as swollen, reddened, itching, and oozing, the Veteran's testimony that his skin disorder of his feet reappeared one year after service, the October 1968 VA examination report noting a "fungous" involvement on the Veteran's right foot, the Veteran's family doctor's November 1994 letter noting a chronic fungal infection on the Veteran's feet, the Veteran's February 1995 statement regarding a rash on his waist, the May 2014 and January 2015 photographs of the Veteran's legs and feet, the Veteran's testimony that his skin disorder on his feet has been recurrent since service, and the Veteran's submission of materials regarding cellulitis, pseudomonas aeruginosa, jungle rot, immersion injuries, and common foot issues for Vietnam Veterans which note that feet infections from service may linger for decades.

All opinions must be supported by a clear rationale and a discussion of the pertinent facts and medical principles involved, as such would be of considerable assistance to the Board.  

5.  After the above development is completed, re-adjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


